Citation Nr: 1540363	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-32 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals associated with a back strain injury (formerly claimed as back condition).


REPRESENTATION

Appellant represented by:	Margaret M. Matthews, Representative


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2005 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In July 2011 letters, the Veteran, through his representative, requested to withdraw his claim for low back condition and submit a claim for residuals associated with a back strain injury.  The Board has thus recharacterized the issue as reflected in the title page. 

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of whether new and material evidence has been received sufficient to reopen a claim of service connection for tinnitus has been raised by the record in a July 26, 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board must remand for a new VA examination and opinion prior to any further adjudication of the Veteran's claim for residuals associated with a back strain injury.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).

In this case, service treatment records (STRs) show treatment for low back pain.  On September 2009 VA examination, the examiner diagnosed low back pain and chronic right sacroiliac joint sprain.  However, imaging of the back was not provided, nor were imaging reports available for the examiner's review.  Further, the examiner did not opine as to whether the Veteran's current low back disabilities were related to service, noting that he did not have access to the Veteran's STRs or post-service treatment records.

Based on the foregoing, the September 2009 VA examination is inadequate.  On remand, the Veteran should be afforded another VA examination and the examiner should have access to the complete claims file. 

Prior to the examination, any outstanding treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the back.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

3.  Then, schedule the Veteran for a VA spine examination with an appropriate physician to determine the nature and etiology of his back disability.  The examiner must be provided access to the records on Virtual VA and VBMS.  The examiner must indicate review of these items in the examination report.

All indicated studies, including x-rays, must be completed.

The examiner should identify all diagnoses of the back.  For each diagnosis, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during service.  In so opining, the examiner must address the service treatment records indicating complaints of, and treatment for, low back pain, as well as the Veteran's lay statements.  The Board notes that the Veteran is competent to report injuries during service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

4.  Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







